DETAILED ACTION
The following is a Final Office action in response to communications received 6/7/22. Claim 2 has been canceled. Claims 1, 16, and 19 have been amended. Therefore, claims 1 and 3-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for predicting application performance from resource statistics”. The claim(s) recite(s) the limitation(s) of “based on the first set of values for the at least one resource statistic and the measured throughput for the data transmissions during the first period of time, generating a model which computes throughput as a function of the at least one resource statistic”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind and/or mathematical concepts, but for the recitation of generic computer components. That is, other than reciting “One or more non-transitory machine-readable media” and “one or more processors” in claim 1, nothing in the claim elements precludes the steps from practically being performed in the mind and/or a mathematical concept. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being observation and evaluation and/or a mathematical relationship (generating a model which computes throughput as a function of the at least one resource statistic).
This judicial exception is not integrated into a practical application because the additional elements recited including “determining, by a resource monitoring module associated with a computing system, a first set of values for at least one resource statistic for a computing system executing during a first period of time” and “measuring, by a data monitoring module associated with the computing system, throughput for data transmissions corresponding to the computing system during the first period of time” in claim 1 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of generating a model to compute throughput. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0061-0065], fig. 9).
Claim(s) 16 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for predicting application performance from resource statistics”. The claim(s) recite(s) the limitation(s) of “applying the second set of values to a model that computes throughput as a function of the at least one resource statistic, the model determined by correlating (a) a determined first set of values for the at least one resource statistic for the computing system executing during a first period of time, wherein the first set of values for the at least one resource statistic is determined using a resource monitoring module associated with the computing system, with (b) the throughput for data transmissions during the first period of time, wherein the throughput for data transmissions during the first period of time is determined using a data monitoring module associated with the computing system, to estimate the throughput for data transmissions corresponding to the computing system during the second period of time”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind and/or mathematical concepts, but for the recitation of generic computer components. That is, other than reciting “One or more non-transitory machine-readable media” and “one or more processors” in claim 16, nothing in the claim elements precludes the steps from practically being performed in the mind and/or a mathematical concept. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being observation and evaluation and/or a mathematical relationship.
This judicial exception is not integrated into a practical application because the additional elements recited including “determining a second set of values for at least one resource statistic for a computing system executing during a second period of time” in claim 16 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of generating a model to compute throughput. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0061-0065], fig. 9).
Claim(s) 19 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for predicting application performance from resource statistics”. The claim(s) recite(s) the limitation(s) of “based on the first set of values for the at least one data transfer statistic and the second set of values for the at least one non-data transfer statistic, determining a model that estimates data transfer statistics based on non-data transfer statistics” and “based on the determined model and the third set of values for the at least one non-data transfer statistic, estimating the data transfer statistics for the computing system during the second period of time”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind and/or mathematical concepts, but for the recitation of generic computer components. That is, other than reciting “One or more non-transitory machine-readable media” and “one or more processors” in claim 19, nothing in the claim elements precludes the steps from practically being performed in the mind and/or a mathematical concept. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being observation and evaluation and/or a mathematical relationship.
This judicial exception is not integrated into a practical application because the additional elements recited including “determining, by a resource monitoring module associated with a computing system, a first set of values for at least one data transfer statistic for the computing system executing during a first period of time”, “determining, by a data monitoring module associated with the computing system, a second set of values for at least one non-data transfer statistic for the computing system during the first period of time”, and “determining a third set of values for at least one non-data transfer statistic for the computing system during a second period of time” in claim 19 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of generating a model to compute throughput. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0061-0065], fig. 9).
Claim(s) 3-15, 17, 18, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1 and 3-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
In response to applicant’s argument (p. 8-9 of remarks) that the claims do not recite a judicial exception, the examiner respectfully disagrees.
The examiner notes that “based on the first set of values for the at least one resource statistic and the measured throughput for the data transmissions during the first period of time, generating a model which computes throughput as a function of the at least one resource statistic” is a mental process. The choice of which resource statistic or resource statistics to use in generating the model as well as the exact composition of the model itself are all based on subjective choices that could differ depending on the mental choices of the designer of the model. The examiner also notes that the test for a mental process is not whether it can be performed completely within the human mind. The examiner notes that “a claim that requires a computer may still recite a mental process” (see MPEP 2106.04(a)(2)(III)(C)) and in this case the claim is considered to recite a mental process even when the mental process is performed in a computer environment.
In response to applicant’s argument (p. 10-11 of remarks) that the claims integrate the judicial exception into a practical application, the examiner respectfully disagrees.
The examiner notes that “predicting application performance from resource statistics” is not a technical field. The entirety of the claims take place within a computer environment and thus the determination of a practical application relies upon whether an improvement to the functioning of a computer system. Simply measuring data (or throughput) in a different or novel way does not necessarily indicate an improvement only a difference in the method of measuring. In this case once the throughput is measured and then a model is used to compute throughput, nothing is done in response which affects the functioning of the computer. In order to provide a practical application the collection of data and the calculation or algorithm based on the data would need to lead to a change to the functioning of the computer. For example, if an error or failure was detected or predicted in a component and then the component based on that detection or prediction was replaced, that would be an improvement to the functioning of the computer and not merely data collection or calculation.
In response to applicant’s argument (p. 11-12 of remarks) that the claims recite significantly more than the judicial exception, the examiner respectfully disagrees.
The examiner notes that MPEP 2106.05(I)(A) provides limitations that the courts have found not to be enough to qualify as significantly more. An analogous example is both “ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry” and “iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process”. The claims of this application use generic computer components to perform generic computer functions and consist of “mere data gathering” in conjunction with a mental process.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113